Opinión disidente del
Juez Asociado Señor Negrón Fer-nández.
La situación de los hijos nacidos fuera de matrimonio— naturales e ilegítimos no naturales, y los naturales de la década de 1942 a 1952 — adquiere caracteres de tragedia con la decisión que, en contra de principios jurídicos reconocidos, y sin precedente igual en jurisdicción otra alguna, hoy emite el Tribunal en este caso.
Aplicando un estatuto de procedimiento y de remedios, como lo es la Ley de Sentencias Declaratorias, el Tribunal sienta las bases para que se destruyan derechos sustantivos de filiación de esos hijos, privándoles de la acción que, para hacer efectivos esos derechos, les otorga el Código Civil y la Ley 229 de 12 de mayo de 1942, enmendada por la núm. 243 de 12 de mayo de 1945, ya que se somete el ejercicio de la misma al capricho placentero del padre, quien por ley está obligado a reconocer cuando no lo ha hecho voluntariamente. En efecto, la decisión de hoy concede al padre una acción negatoria de filiación — y una acción negatoria de alimentos— y destruye, desde sus más profundos cimientos, la base misma del derecho que siglos de dolor y de injusticia social han ido forjando en lenta, pero firme, concreción de valores huma-nos reales.
De ahora en adelante, el hijo natural tendrá que ejercitar la acción para reclamar su filiación, no durante toda la vida *499del padre, o un año después de su muerte, u, ocurrida ésta durante su menor edad, antes de que transcurran los primeros cuatro años de llegar a su mayoría, según establece el artículo 126 del Código Civil, ed. 1930, sino cuando el padre, en de-fensa anticipada y profiláctica contra una posible acción filia-toria, escoja el momento para hacerlo litigar.
De ahora en adelante, el hijo natural tendrá que litigar, a capricho del padre, cuando aún sus ojos, recién abiertos a la vida, no hayan podido captar siquiera la fisonomía de aquél que lo ha engendrado.
¿Y por qué también no tendrá que litigar, aún desde el seno materno, bajo la alegación de que la madre señala al demandante como autor del embarazo, y éste desea limpiar su nombre de una vez y para siempre del estigma que rechaza y en evitación de que se reclame judicialmente alimentos tan pronto ocurra el alumbramiento?
Contra los rumores públicos, contra la representación u ostentación pública de que se es hijo, quien se sienta perju-dicado puede oponer, si no le basta la negación pública, la acción judicial apropiada — limitada en sus consecuencias jurídicas — no para que se niegue y adjudique definitivamente el derecho de filiación de quien las hace, sino para que se impida que éste, sin tener un estado civil declarado judicial-mente que a ello le autorice, usurpe su nombre u ostente una condición que en su actual estado no puede disfrutar.
La sentencia en un juicio declarativo de filiación en pleito instado por el hijo, denomínese el mismo acción filiatoria o sentencia declaratoria a esos fines — no en pleito instado por el padre — tiene el efecto de establecer judicialmente, si re-sulta victorioso, su estado civil, el nexo jurídico con el deman-dado, nexo generador de derechos y deberes bajo la ley. El estado civil del hijo victorioso, si bien produce efectos jurí-dicos desde el nacimiento, no surge a la vida del derecho hasta que media la declaración judicial.
*500La Ley de Sentencias Declaratorias, de naturaleza pro-cesal, no crea causa para la acción, sólo provee un remedio. No suple la causa, aunque autoriza la acción. Por la natu-raleza, objetivo y eficacia útil de dicha ley, la sentencia decla-ratoria que en virtud de ella se dicte, debe poner fin, definiti-vamente, a una controversia. En tal virtud, dicha sentencia produce efectos de cosa juzgada en un pleito posterior entre las mismas partes en el que se plantee la misma controversia. Causa para el ejercicio de una acción, en esa esfera, significa “el fundamento capital, el origen de una acción”, 8 Manresa,. Comentarios al Código Civil, 237, 238; significa el “funda-mento o razón de pedir, siendo la acción la mera modalidad procesal, que es necesaria para efectivar aquélla en juicio.”' Sentencia del Tribunal Supremo de España de 15 de febrero-de 1921.
El Código Civil y la Ley 229, supra, no reconocen al padre-natural una causa de acción negatoria de filiación, por la que éste pueda protegerse contra el ejercicio futuro por el hijo-de la que a éste se le reconoce para reclamar su filiación y obligar al hijo a litigar anticipada y definitivamente el de-recho sustantivo que a su vez la ley confiere al hijo para. obligar al padre a filiarle. El artículo 125 del Código Civil,, ed. 1930, al establecer que “El padre está obligado a reconocer-ai hijo natural” en los casos allí enumerados, creó una respon-sabilidad legal en el padre, con el correspondiente derecho en el hijo para reclamarla, dentro de los términos prescritos por el artículo 126 del mismo cuerpo legal. El período prescrip-tivo dentro del cual la acción debe ser ejercitada por el hijo-es una limitación a la obligación de reconocer que impone al padre. El período para el ejercicio de la acción forma parte: de la esencia del derecho del hijo, y este derecho se pierde-únicamente si no se reclama dentro del período prescrito. La. obligación del padre y el remedio del hijo han sido estable-cidos por el propio Código, y las limitaciones al remedio del hijo deben ser tratadas como limitaciones a su derecho sus-*501tantivo. El término de duración de la acción para reclamar el reconocimiento “afecta a la substantividad de tan impor-tante derecho”, ha declarado el Tribunal Supremo de España en Sentencias de 28 de diciembre de 1906, 22 de abril de 1908, 2 de abril de 1909 y 24 de junio de 1930, “a la existencia misma del derecho”, ya que “en el artículo 135 [Código Civil Español, 125 nuestro] no se trata de meras reglas de proce-dimiento”, Sentencias de 23 de septiembre de 1898 y de 27 de marzo de 1920. La acción filiatoria bajo el artículo 135 del Código Civil Español (125 nuestro) no tiene limitación al-guna en cuanto al tiempo en que se ha de empezar a ejercitar mientras el padre vive pues el 137 (126 nuestro) sólo pone límite a esa acción después de muerto el padre; y siendo menor, hasta los 4 años después de ser mayor. Sentencias de 23 de junio de 1902 y de 26 de marzo de 1904. Cf. The Harrisburg, 119 U. S. 199, 30 L. ed. 358, y opinión disidente del Juez Jackson en Wells v. Simonds Abrassive Co., 345 U. S. 514, 519, 97 L.Ed. 1211, 1216; Parker v. Fies & Sons, 243 Ala. 348-350, 10 S.2d 13; Lewis v. Reconstruction Finance Corporation, 177 F.2d 654-5. La Ley de Sentencias Declara-torias, de naturaleza procesal, no puede destruir el derecho sustantivo de un hijo natural a su filiación, privándole del ejercicio de su acción dentro de los términos fijados por el Código. Ese es, en efecto, el alcance de la decisión de hoy en este caso.
El Tribunal descansa en las disposiciones de la sección 1 de la Ley de Sentencias Declaratorias, de 25 de abril de 1931, que autoriza a nuestros tribunales a “declarar derechos, es-tados y otras relaciones jurídicas aunque se inste o pueda instarse otro remedio” (subrayado nuestro), pudiendo ser dicha declaración “en su forma y efectos, afirmativa o nega-tiva, y tendrán la eficacia y valor de las sentencias o reso-luciones definitivas.” Ni un solo precedente jurisprudencial cita el Tribunal con relación a procedimientos de sentencias declaratorias — en cuanto a status de ilegitimidad de los *502hijos — que no sean procedimientos en los cuales la parte actor a era el propio hijo. No se cita precedente alguno en que se ejercite, por vía de acción sobre sentencia declaratoria, una acción negatoria de filiación por el padre. Es obvio que así sea. La Ley de Sentencias Declaratorias, que es una ley de remedios, presupone una relación jurídica — no una ausen-cia de relación jurídica — entre las partes, cuya inseguridad o incertidumbre hagan aconsejable la determinación de los derechos inciertos o inseguros bajo tal relación jurídica. Como se dijo en la opinión disidente en Morecroft v. Taylor, 225 App. Div. 562, 564, 234 N.Y.S. 2, 6 (1929), la sentencia declaratoria “no fija un status social, sería meramente un brutum fulmen respecto a futuras temporalidades, no alcan-zando nada sino desgracia en el presente.”
La cuestión fundamental en el presente caso no es si el procedimiento de sentencia declaratoria ofrece a la parte demandada oportunidades amplias para litigar la cuestión que se suscite en la demanda. Con relación a los derechos de los hijos naturales, la cuestión gira alrededor de si una ley de remedios puede destruir derechos sustantivos. El Estado, por la trascendencia social de esos derechos, los ha consa-grado y reglamentado especialmente. El alcance que a la Ley de Sentencias Declaratorias puedan haber dado otros tribunales en casos que envuelven derechos personales o de propiedad, no debe establecer norma para la interpretación que debamos dar a dicha ley en casos que envuelven derechos de los hijos. En palabras del Juez Frankfurter en su opi-nión concurrente en May v. Anderson, 345 U. S. 528, 535, 97 L. Ed. 1221, 1228, “Reclamaciones de propiedad o personales, y aún el status matrimonial . . . generalmente originan inte-reses distintos de aquéllos que conciernen el cumplimiento con-tinuo de su responsabilidad por el Estado hacia los niños den-tro de sus límites. Los niños tienen una posición muy especial en la vida, que la ley debe reflejar. Las teorías legales y su fraseología en otros casos, conducen a razonamientos *503falaces si indistintamente se aplican a la determinación del deber del Estado hacia los niños.”
No creo que la Ley de Sentencias Declaratorias sea “incompatible con el sistema tradicional del derecho civil”, por-que no ha sido adoptada para derrotar derechos sustantivos, ni ello cae dentro del ámbito de sus consecuencias jurídicas. La acción de “jactancia”, Ley 46, Título II, Partida Tercera —que de acuerdo con la sentencia del Tribunal Supremo de España de 27 de septiembre de 1912 a que hace referencia la opinión del Tribunal, no ha sido derogada por las disposicio-nes del Código Civil Español, pues no siendo, como no era, “un derecho de naturaleza sustantiva o civil” no tenía, no podía tener, el efecto de derogar, ni a su vez el de ser dero-gada, por disposiciones substantivas de ley. La acción de jactancia — que constituía una excepción a la regla general de que no se puede obligar a una persona a que inicie un pleito contra su voluntad — ha sido prácticamente convertida en un remedio innecesario con el desarrollo de las acciones por libelo y calumnia, y por la de daños. Borchard, Declaratory Judgments, pág. 115. Dicha acción no existe en Puerto Rico, pero la decisión de hoy parece adoptarla dentro de la Ley de Sentencias Declaratorias. Ese no es el objetivo remedial de dicha ley. Si se lo atribuyéramos, estaríamos negando su virtualidad y la utilidad práctica de su propósito.
A mi juicio la sentencia debería confirmarse.